Ford, Judge:
The above case has been submitted on a written stipulation entered into by and between counsel for the respective parties which reads as follows:
*455IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked BLS (Comm. Spec’s Initials) by Commodity Specialist B. L. Saul (Comm. Spec’s Name) on the invoices covered by the protest enumerated above and assessed with duty at 12½ per centum ad valorem within item 682.30, TSUS, consist of wiper motors, claimed to be dutiable at 8½ per centum ad valorem within item 692.27, TSUS.
That said merchandise is, in fact, more than a motor and is solely used as a part of a motor vehicle.
That the protest be deemed submitted on this stipulation, the protest being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
Plaintiff having abandoned the protest as to all other merchandise it is dismissed. Accepting the foregoing stipulation, we find and hold that the merchandise marked “A” and initialed on the invoice by the designated commodity specialist consists of parts of motor vehicles. Therefore, the claim in the protest that said merchandise is properly dutiable at the rate of 8½ per centum ad valorem under the provisions of item 692.27, Tariff Schedules of the United States, is sustained.
Judgment will be entered accordingly.